Order filed January 28, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00931-CV
                                    ____________

            ALBERT MORRIS AND TILDA MORRIS, Appellant

                                        V.

  AMERICAN HOME MORTGAGE SERVICING AND WELLS FARGO
                    TRUSTEE, Appellees


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-197669


                                    ORDER

      Appellant’s brief was due December 27, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with the clerk of this court on or before
February 24, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM